DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 38, line 1, the phrase “claims 32,” has been replaced with --claim 32--
In claim 41, line 1, the phrase “claims 32,” has been replaced with --claim 32--
Claims 40 and 48 have been cancelled.
Claims 46 and 47 have been rejoined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose tube-shaped sleeve for the treatment of hollow organs, which has an initial folded state, with the pleats are orientated along a longitudinal axis of the sleeve, and a final, unfolded state, where the sleeve is at its maximum diameter, to attach to the inner wall of a hollow organ. The sleeve is formed from an outer wall and an inner wall, which are concentric to each other, and are connected to one another on end faces so tightly that in a region between the outer wall and the inner wall an approximately tubular-shaped compartment is formed. The sleeve has a first filler arranged in the compartment between the outer and inner wall, and is are made of continuously made of nonwoven fibers, which have micro-compartment interspaces between fibers. The circumferential wall of the sleeve has adhesive properties and/or is provided with a coating so that the outer surface adheres to an inner wall of the hollow organ during and/or after unfolding. The sleeve further has a bioactive substance, and is made of one or more biodegradable polymers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN SCHILLINGER whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday 9 a.m.-5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANN SCHILLINGER/Primary Examiner, Art Unit 3774